Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-029658, filed on February 22, 2018.
Information Disclosure Statement
The applicant filed two IDS forms on August 17, 2020 and November 23, 2020. These documents have been annotated and considered. 
Patent No. JP2007-226111 (September 6, 2007) was originally not considered on the August 17, 2020 IDS form because it was not typed into the form correctly; this entry was subsequently stricken from the record. This entry was written properly using the correct notation on the November 23, 2020 IDS form.
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0025], “planes” should be deleted and –plans-- should be inserted under the section “Description of Embodiments”.
In Paragraph [0058], “30 HMI 30” should be deleted and --HMI 30-- should be entered under the section “Description of Embodiments”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "...information acquirer configured to" in claim 1, "...collector configured to" in claim 1, and "...judger configured to" in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 describes an information acquirer and a collector. However, the specification and the drawings did not provide an exclusive definition for the information acquirer or the collector. As a result, Claim 1 fails to meet the written description requirement because the descriptions of the information acquirer and the collector have not been sufficiently described. Claims 2-9 are also rejected because of their dependency on Claim 1.
Claim 8 describes a judger. However, the specification and the drawings did not provide an exclusive definition for the judger. As a result, Claim 8 fails to meet the written description requirement because the description of the judger has not been sufficiently described. Claims 9 is also rejected because of its dependency on Claim 8.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes an information acquirer and a collector. However, the disclosure (claim, specification, drawings) fails to describe the structure of the information acquirer. As a result, Claim 1 is indefinite and unclear. Claims 2-9 are also rejected because of their dependency on Claim 1. For the purposes of the rejection below, the term “information acquirer” has been interpreted as one or more sensors and the term “collector” has been interpreted as an on-board computer.
Claim 8 describes a judger. However, the disclosure (claim, specification, drawings) fails to describe the structure of the information acquirer. As a result, Claim 8 is indefinite and unclear. Claims 8-9 are also rejected because of their dependency on Claim 1. For the purposes of the rejection below, the term “judger” has been interpreted as an Electronic Control Unit, or ECU. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
The preamble of Claim 11 is directed toward a “…computer-readable non-temporary storage medium”. Therefore, the preamble of Claim 11 is not within at least one of the four statutory categories: a process, a machine, a manufacture, or a composition of matter and is rejected under 35 U.S.C. §101. This can be corrected by amending the preamble to contain the phrase “non-transitory” or a similar phrase to modify the computer readable media description in accordance with the specification. Additionally, the preamble phrase needs to be corrected such that it does not read on a signal. Computer readable media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. Thus, in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the ineligible signal embodiment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For the purpose of the prior art rejections below:
the term “information acquirer” has been interpreted to be one or more sensors.
the term “collector” has been interpreted to be an on-board computer.
the term “judger” has been interpreted to be an electronic control unit (ECU).
Claims 1-11 are rejected as being unpatentable under 35 U.S.C. 103 over Konrardy, et al. (U.S. Patent No. 10503168).
Regarding claim 1, Konrardy et al. teaches in one embodiment: A vehicle control system comprising: (Col. 7, lines 28-31: “The systems and methods disclosed herein generally relate to collecting, communicating, evaluating, predicting, and/or utilizing data associated with autonomous or semi-autonomous operation features for controlling a vehicle.”, autonomous vehicle data system (100), Col. 9, lines 19-21: “FIG. 1A illustrates a block diagram of an exemplary autonomous vehicle data system (100) on which the exemplary methods described herein may be implemented.”)
an information acquirer configured to acquire situation information indicating a situation of surroundings of an autonomous vehicle; (sensors (120), Col. 9, lines 54-64, Fig. 1A: “The on-board computer (114) may interface with the one or more sensors (120) within the vehicle (108) (e.g., a digital camera, a LIDAR sensor, an ultrasonic sensor, an infrared sensor, an ignition sensor, an odometer, a system clock, a speedometer, a tachometer, an accelerometer, a gyroscope, a compass, a geolocation unit, radar unit, etc.) , which sensors may also be incorporated within or connected to the on - board computer (114).")
a collector configured to collect first situation information from the situation information acquired by the information acquirer; (on-board computer (114), Col. 9, lines 30-33: “An on-board computer (114) may utilize this information to operate the vehicle (108) according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle (108).”)
and a controller configured to allow the autonomous vehicle to travel in a first travel mode determined in advance for acquiring the first situation information; (controller (204), Col 19, lines 38-44: “When implementing the exemplary autonomous vehicle operation method (300), the controller (204) of the on-board computer (114) may implement the autonomous vehicle operation application (232) to communicate with the sensors (120) to receive information regarding the vehicle (108) and its environment and process that information for autonomous operation of the vehicle (108).”, Col. 47, lines 51-53: “At block (710), the on-board computer (114) may control the vehicle (108) to travel along the determined route in a fully autonomous mode.”)
Konrardy et al. teaches in a different embodiment: wherein the first situation information is information acquired by the information acquirer in relation to a situation satisfying a predetermined condition including that the autonomous vehicle is traveling without any passengers. (Col. 31, lines 55-58: “In some embodiments, sensors (120) may indicate the number of passengers within the vehicle (108), including an indication of whether the vehicle is entirely empty.”, Col. 32, lines 16-20: “As another example, weather data indicating recent snowfall in the vicinity of the vehicle (108) may be combined with sensor data indicating frequent slipping or low traction to determine that the vehicle (108) is traveling on a snow-covered or icy road.”)
It would have been obvious to a person of ordinary skill in the art to use the autonomous vehicle control system stated earlier and shown in one embodiment in Konrardy, et al. (information acquirer, collector, and controller) for the purpose of using its resulting data to determine the presence of passengers in the vehicle under a specific predetermined condition (e.g. winter weather conditions, as described earlier). The usage of the autonomous vehicle control system in this manner would improve the range and energy efficiency of the vehicle because the vehicle would have the ability to adjust its settings with respect to changing conditions both inside and outside the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in different embodiments of Konrardy, et al. to improve the range and energy efficiency of the vehicle.
Regarding claim 2, Konrardy, et al. remains as applied to claim 1, and in a further embodiment, teaches: The vehicle control system according to claim 1, wherein the first travel mode is different from a second travel mode in a state in which a passenger is in the autonomous vehicle, (Col. 56, lines 48-57: “In some embodiments, the on-board computer (114) may control the vehicle (108) to the parking space in a fully autonomous mode based upon the information received from the server (140). In other embodiments, the vehicle operator may control the vehicle (108) in a manual or semi-autonomous mode to the parking space indicated by communications received from the server (140). As discussed above, the vehicle (108) may travel autonomously without passengers from a drop-off location to the parking space in some embodiments.”)

Regarding claim 3, Konrardy, et al. remains as applied to claim 1, and in a further embodiment, teaches: The vehicle system according to claim 1, wherein the first travel mode (controller (204), Col 19, lines 38-44: “When implementing the exemplary autonomous vehicle operation method (300), the controller (204) of the on-board computer (114) may implement the autonomous vehicle operation application (232) to communicate with the sensors (120) to receive information regarding the vehicle (108) and its environment and process that information for autonomous operation of the vehicle (108).”, Col. 47, lines 51-53: “At block (710), the on-board computer (114) may control the vehicle (108) to travel along the determined route in a fully autonomous mode.”)
The previous embodiment did not teach specifically to allow the autonomous vehicle to travel without operating air conditioning equipment installed in the autonomous vehicle. However, such is well known and it would have been obvious to enable travel without air conditioning and use the substitution of the vehicle feature of air conditioning for the purpose of increasing the range and energy efficiency of the vehicle.

Regarding claim 4, Konrardy, et al. remains as applied to claim 1, and in a further embodiment, teaches The vehicle control system according to claim 1, wherein the first travel mode (Col. 27, lines 62-65: “The autonomous vehicle operation application (232) or other applications (230) or routines (240) may cause the controller (204) to process the received sensor data in accordance with the autonomous operation features (block (306))”…includes allowing the autonomous vehicle to travel in a behavior corresponding to a target” (Col. 28, lines 2-6: “For example, the controller (204) may receive sensor data indicating a decreasing distance to a nearby object in the vehicle’s path and process the received sensor data to determine whether to begin braking (and if so, how abruptly to slow the vehicle (108)).” from the situation information is acquired…, where the vehicle travels autonomously to a target space (Col. 28, lines 16-19: “Under some conditions, the controller (204) may determine to maintain the controls based upon the sensor data (e.g., when holding a steady speed on a straight road).”
The previous embodiment did not teach specifically a behavior or situation as claimed. However, such is well known and in a further embodiment as applied, it would have been obvious to so include these features in a previous embodiment for controlling the vehicle while in the autonomous mode along a given path.
Regarding claim 5, Konrardy, et al. remains as applied to claim 1, and in a further embodiment, teaches The vehicle control system according to claim 1, wherein the first travel mode (Col. 27, lines 62-65: “The autonomous vehicle operation application (232) or other applications (230) or routines (240) may cause the controller (204) to process the received sensor data in accordance with the autonomous operation features (block (306))”…includes waiting a situation until there is no person around the autonomous vehicle (Col. 26, line 27; Col. 27, lines 1-3: “For example, a fully autonomous vehicle may receive an instruction to find a parking space within the general vicinity, which the vehicle may do without the vehicle operator. And allowing the autonomous vehicle to travel in a behavior for acquiring the first situation information (Col 27, lines 3-5: “The vehicle may then be returned to a selected location by a request from the vehicle operator via a mobile device (110) or otherwise.”)
The previous embodiment did not teach specifically teach a behavior or situation as claimed. However, such is well known as shown in a further embodiment as applied, it would have been obvious to so include these features in the previous embodiment for controlling the vehicle while in the autonomous mode while parked. 

Regarding claim 6, Konrardy, et al. remains as applied to claim 1, and in a further embodiment, teaches: The vehicle control system according to claim 1, wherein the predetermined condition includes that at least one of time information and weather information satisfies an environmental condition determined in advance as an acquisition environment of the first situation information (Col. 31, lines 4-6: “In some embodiments, the timestamp may be recorded on the client device (114), the mobile device (110, or the server (140).”, Col. 31, lines 46-58: “The sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates), weather conditions (e.g., precipitation, wind, visibility, or temperature), road conditions (e.g., lane markings, potholes, road material, traction, or slope), signs or signals (e.g., traffic signals, construction signs, building signs or numbers, or control gates), or other information relating to the vehicle's environment.”)

Regarding claim 7, Konrardy, et al. remains as applied to claim 1, and in a further embodiment, teaches: The vehicle control system according to claim 1, wherein the controller determines the first travel mode on the basis of information received from an external device by using a communicator, (Col. 31, lines 36-44: “During operation, the sensors (120) may generate sensor data regarding the vehicle (108) and its environment, which may include other vehicles (182) within the operating environment of the vehicle (108). In some embodiments, one or more of the sensors (120) may pre-process the measurements and communicate the resulting processed data to the on-board computer (114) and/or the mobile device (110). The controller (204) may receive sensor data from the sensors (120) (block (406)).)


Regarding claim 8, Konrardy, et al. remains as applied to claim 1, and in a further embodiment, teaches: The vehicle control system according to claim 1, further comprising: a judger configured to judge whether a collection condition of the first situation information is satisfied, on the basis of the situation information acquired by the information acquirer, (server (140), Col. 32, lines 11-16: “For example, the server (140) or the controller (204) may combine sensor data indicating frequent changes in speed relative to tachometric data with map data relating to a road upon which the vehicle (108) is traveling to determine that the vehicle (108) is in an area of hilly terrain.”)
wherein the collector collects the first situation information on the basis of a judgment result of the judger. (Col. 32, lines 3-11: “In some embodiments, the communication may include data from non-autonomous vehicles, which may include data regarding vehicle or anomalies within the operating environment determined by a Data Application operating on a mobile device (110) or on-board computer (114). The communication data may be combined with the received sensor data received to obtain a more robust understanding of the vehicle environment.”)

Regarding claim 9, Konrardy, et al. remains as applied to claim 8, and in a further embodiment, teaches: The vehicle control system according to claim 8, wherein the judger judges that the collection condition of the first situation information is satisfied when traveling a place where a map indicated by the situation information acquired by the information acquirer is different from a map prepared in advance as a comparison target, (Col. 40, lines 53-63: “At block (608), the mobile device (110) may communicate the geospatial locations and minimum requirements to the server (140) via the network (130), causing the server (140) to access relevant map data from one or more databases (146). In some embodiments, the mobile device (110) may communicate additional information to the server (140) to facilitate determination of an optimal route. Such additional information may include details regarding available types, configurations, settings, and operating status of autonomous operation features (which may include information regarding sensors (120) or software versions).”)

Regarding claim 10, Konrardy, et al. teaches in one embodiment: A vehicle control method implemented by at least one computer performing the steps of:, (Fig. 3, Col. 26, lines 51-53: “FIG. 3 illustrates a flow diagram of an exemplary autonomous vehicle operation method (300), which may be implemented by the autonomous vehicle data system (100). The method (300) may begin when the controller (204) receives a start signal (block (302)). The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle (108).”, Col. 27, lines 32-35: “In some embodiments, the start signal may be generated by or received by the Data Application running on a mobile device (110) or on-board computer (114) within the vehicle (108).”)
Konrardy et al. teaches in a different embodiment: collecting, from situation information acquired by an information acquirer that acquires situation information indicating a situation of surroundings of an autonomous vehicle, (Col. 28, lines 20-34: “In some embodiments, the Data Application may record information related to the processed sensor data, including whether the autonomous operation features have determined one or more control actions to control the vehicle and/or details regarding such control actions. The Data Application may record such information even when no control actions are determined to be necessary or where such control actions are not implemented. Such information may include information regarding the vehicle operating environment determined from the processed sensor data (e.g., construction, other vehicles, pedestrians, anomalous environmental conditions, etc.). The information collected by the Data Application may further include an indication of whether and/or how the control actions are implemented using control components of the vehicle (108).”)
 first situation information acquired by the information acquirer in relation to a situation satisfying a predetermined condition including that the autonomous vehicle is traveling without any passengers; (Col. 25, lines 25-28: “For instance, weather may impact certain autonomous or semi-autonomous technology, functionality, system, and/or equipment performance, such as fog, visibility, wind, rain, snow, and/or ice.”, Col. 26, lines 64-67: “In some embodiments, fully autonomous vehicles may include additional features or settings permitting them to operate without passengers or vehicle operations within the vehicle.”)
 and allowing the autonomous vehicle to travel in a first travel mode determined in advance for acquiring the first situation information., (Col. 25, lines 60-67: “For instance, a percentage of time that the vehicle is in a (1) “manual” mode or operation; (2) semi-automated, semi-automatic, or “semi-autonomous” mode or operation; and/or (3) fully automated, fully automatic, or fully “autonomous” mode or operation may be determined from vehicle sensor data that is remotely collected, such as at or by an insurance provider remote processor or server”, Col. 26, line 64-67; Col. 27, lines 1-7: “In some embodiments, fully autonomous vehicles may include additional features or settings permitting them to operate without passengers or vehicle operators within the vehicle. For example, a fully autonomous vehicle may receive an instruction to find a parking space within the general vicinity, which the vehicle may do without the vehicle operator. The vehicle may then be returned to a selected location by a request from the vehicle operator via a mobile device (110) or otherwise.”)
It would have been obvious to a person of ordinary skill in the art to use the vehicle control method stated earlier in Konrardy, et al. (computer, collector, and information acquirer) for the purpose of identifying the vehicle’s surroundings under a specific set of conditions, determining the status of the whether there were passengers in the vehicle, and allowing the vehicle to travel with respect to a specific mode. The usage of the autonomous vehicle control method in this manner would improve the vehicle’s performance and allow the vehicle to optimize its operation based on specific conditions. This would subsequently result in increasing the range and energy efficiency of the vehicle over time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in different embodiments of Konrardy, et al. to improve the range and energy efficiency of the vehicle.

Regarding claim 11, Konrardy, et al. teaches in one embodiment: A computer-readable non-temporary storage medium storing a program causing at least one computer to perform the steps of:, (data storage (228), Fig. 2, Col. 18, lines 28-36: “The data storage (228) may include data such as user profiles and preferences, application data for the plurality of applications (230), routine data for the plurality of routines (240), and other data related to the autonomous operation features. In some embodiments, the controller (204) may also include, or otherwise be communicatively connected to, other data storage mechanisms (e.g., one or more hard disk drives, optical storage drives, solid state storage devices, etc.) that reside within the vehicle (108).”, on-board computer (114), Fig. 1A, Col. 9, lines 30-36: “An on-board computer (114) may utilize this information to operate the vehicle (108) according to an autonomous operation feature or to assist the vehicle operator in operating the vehicle (108). To monitor the vehicle (108), the front-end components (102) may include one or more sensors (120) installed within the vehicle (108) that may communicate with the on-board computer (114).”)
Konrardy, et al. teaches in another embodiment: collecting, from situation information acquired by an information acquirer that acquires the situation information indicating a situation of surroundings of an autonomous vehicle, (on-board computer (114), Col. 10, lines 47-50; lines 59-61: “Some of the sensors (120) (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), roadways, lane markings, signs, or signals.; [...] Information generated or received by the sensors (120) may be communicated to the on-board computer (114) or the mobile device (110) for use in autonomous vehicle operation.”)
 first situation information acquired by the information acquirer in relation to a situation satisfying a predetermined condition including that the autonomous vehicle is traveling without any passengers; (Col. 31, lines 55-58: “In some embodiments, sensors (120) may indicate the number of passengers within the vehicle (108), including an indication of whether the vehicle is entirely empty.”, Col. 32, lines 16-20: “As another example, weather data indicating recent snowfall in the vicinity of the vehicle (108) may be combined with sensor data indicating frequent slipping or low traction to determine that the vehicle (108) is traveling on a snow-covered or icy road.”)
and allowing the autonomous vehicle to travel in a first travel mode determined in advance for acquiring the first situation information., (Col. 25, lines 60-67: “For instance, a percentage of time that the vehicle is in a (1) “manual” mode or operation; (2) semi-automated, semi-automatic, or “semi-autonomous” mode or operation; and/or (3) fully automated, fully automatic, or fully “autonomous” mode or operation may be determined from vehicle sensor data that is remotely collected, such as at or by an insurance provider remote processor or server”, Col. 26, line 64-67, Col. 22, lines 1-9: “In further embodiments, a Data Application may serve as an interface between the user and an autonomous vehicle (108), via the user's mobile device (110) and/or the vehicle's on-board computer (114). The user may interact with the Data Application to locate, retrieve, park, control, or monitor the vehicle (108). For example, the Data Application may be used to select a destination and route the vehicle (108) to the destination, which may include controlling the vehicle to travel to the destination in a fully autonomous mode.”)
It would have been obvious to a person of ordinary skill in the art to use the computer-readable non-temporary storage medium in conjunction with the computer, collector, and information acquirer for the purpose of identifying the vehicle’s surroundings under a specific set of conditions, determining the status of the whether there were passengers in the vehicle, and allowing the vehicle to travel with respect to a specific mode. The usage of the autonomous vehicle storage medium in this manner would improve the vehicle’s performance and allow the vehicle to optimize its operation based on specific conditions. This would subsequently result in increasing the range and energy efficiency of the vehicle over time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings in different embodiments of Konrardy, et al. to improve the range and energy efficiency of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Modica, et al. (U.S. Patent No. 10145956) describes a data system which can be applied toward the collection of depth map data or the determination of an autonomous vehicle’s location in a path network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORRENCE S MARUNDA II whose telephone number is (571)272-5172. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE Y CHEN can be reached on 571-270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TORRENCE S MARUNDA II/Examiner, Art Unit 4187                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663